Exhibit 10.6
Base Salaries of Executive Officers of the Registrant


As of April 1, 2016, the following are the base salaries (on an annual basis) of
the executive officers of Old Point Financial Corporation:


Robert F. Shuford, Sr.
 
$
300,000
 
Chairman, President & Chief Executive Officer
Old Point Financial Corporation
                 
Robert F. Shuford, Jr.
 
$
300,000
 
Executive Vice President/Bank
Old Point Financial Corporation
                 
Joseph R. Witt
 
$
285,600
 
Chief Business Development Officer & Senior Vice President
Old Point Financial Corporation
                 
Laurie D. Grabow
 
$
204,000
 
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation
                 
Eugene M. Jordan, II
 
$
183,600
 
Secretary & Executive Vice President/Trust
Old Point Financial Corporation
       


